Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that the proof of intent to sell was legally sufficient to support defendant’s conviction of criminal possession of a controlled substance in the third degree. We also conclude that defendant was not denied effective assistance of counsel (see generally, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 146-147). Defendant’s arguments with respect to the court’s charge are unpreserved and we decline to reach them in the interest of justice. (Appeal from Judgment of Wayne County Court, Strobridge, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Boomer, J. P., Pine, Lawton, Fallon and Doerr, JJ.